Citation Nr: 1821873	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  13-18 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.  

2.  Entitlement to service connection for residuals of frostbite of the right lower extremity.  

3.  Entitlement to service connection for residuals of frostbite of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel

INTRODUCTION

The Veteran served on active duty in the Army from November 1990 to March 1991.  He also had additional service in the Army Reserve and the Georgia Army National Guard.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that denied service connection for a left ankle disability (listed as a left ankle condition, claimed as left ankle pain); residuals of frostbite of the right lower extremity (listed as bilateral frostbite of the feet, claimed as bilateral foot pain); and residuals of frostbite of the left lower extremity (listed as bilateral frostbite of the feet, claimed as bilateral foot pain).  

In May 2017, the Board remanded the issues of entitlement to service connection for a left ankle disability (listed as a left ankle disorder); residuals of frostbite of the right lower extremity (listed as bilateral frostbite of the feet, claimed as bilateral foot pain); and residuals of frostbite of the left lower extremity (listed as bilateral frostbite of the feet, claimed as bilateral foot pain), for further development.  

As noted in the May 2017 Board remand, in June 2013, the Veteran raised an issue of entitlement to service connection for hypertension.  Additionally, in March 2018, the Veteran again raised an issue of entitlement to service connection for hypertension.  That issue is not before the Board at this time and is referred to the RO for appropriate action.  

The issues of entitlement to service connection for residuals of frostbite of the right lower extremity and residuals of frostbite of the left lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

A left ankle disability, diagnosed as Achilles tendonitis, had its onset in service.  

CONCLUSION OF LAW

A left ankle disability, diagnosed as Achilles tendonitis, was incurred in service.  38 U.S.C.A. §§ 101 (24), 1101, 1110, 1112, 1113, 1131, 1137, 1154(a), (b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual was disabled or died from a disease or injury incurred in or aggravated in the line of duty, and any period of inactive duty training during which the individual was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101 (24).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability. 38 C.F.R. § 3.310 (2015); see also Allen v. Brown, 7 Vet. App. 439 (1995).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Veteran contends that he has left ankle disability that is related to service.  He essentially maintains that he has suffered from left ankle pain since his period of active duty.  He reports that served as a medic during his period of active duty and that he also suffered frostbite of the feet while engaging in live night fire.  The Veteran further asserts that he fractured his left ankle before his period of active duty and that it was aggravated during service.  

The Veteran served on active duty in the Army from November 1990 to March 1991.  He also had additional service in the Army Reserve and the Georgia Army National Guard.  The Veteran's DD Form 214 for his period of active duty from November 1990 to March 1991 lists his occupational specialty as a medical specialist for four months.  

The Veteran's service treatment records for his period of active duty from November 1990 to March 1991 show treatment for a possible left ankle disability.  On a medical history form at the time of an August 1989 enlistment examination, for National Guard purposes, the Veteran checked that he did not have foot trouble.  The reviewing examiner did not refer to any left ankle problems.  The objective August 1989 enlistment examination, for National Guard purposes, includes a notation that the Veteran's feet and lower extremities were normal.  

An April 1990 periodic medical examination report notes that the Veteran reported that that he underwent a medical examination in conjunction with his enlistment at Military Entrance Processing and that, to the best of his knowledge, there had been no significant change in his medical condition since the accomplishment of that medical examination.  

A December 1990 treatment report indicates that the Veteran complained of throbbing pain in his left ankle with walking.  The Veteran reported that he broke his left ankle approximately two years ago.  He indicated that the pain had just recurred for the previous two days.  The impression was a sprain of the left ankle.  

A December 1990 radiologic consultation report, as to the Veteran's left ankle, on the same day, notes that he injured his left ankle while walking and running.  It was noted that there was a history of trauma two years ago.  The examiner indicated that there was no fracture and no dislocation of the left ankle.  

On a medical history form at the time of a March 1991 separation examination, the Veteran checked that he had foot trouble.  The reviewing examiner did not refer to any disabilities.  The March 1991 separation examination report includes notation that the Veteran's feet and lower extremities were normal.  

A November 2000 objective examination report, for Georgia Army National Guard purposes, includes a notation that the Veteran's feet and lower extremities were normal.  

A February 2007 objective examination report, for Army Reserve purposes, includes a notation that the Veteran's feet and lower extremities were normal.  

Post-service VA treatment records, including examination reports, show treatment for left ankle problems, to include Achilles tendinitis and Achilles tendonitis.  For example, an April 2010 VA treatment entry notes that the Veteran complained of pain in both feet for a year.  He also indicated that he had a history of frostbite of the feet twenty years earlier while in the service.  The Veteran reported that his pain was worse in his left foot.  He stated that he had a history of a fracture of the left foot/ankle.  The Veteran maintained that the soles of his feet would burn at night and that he had difficulty becoming comfortable.  The assessment was radiculopathy versus peripheral neuropathy.  

An April 2010 radiological report, as to the Veteran's left ankle, notes that he was seen for chronic pain over the left lateral hindfoot and ankle.  It was noted, as to a clinical history, that the Veteran had a left ankle injury many years ago and that he currently had chronic pain.  The impression was calcified Achilles tendinitis, with an otherwise negative left foot.  

An August 2014 VA general medical examination report includes a notation that the Veteran's claims file was reviewed.  The diagnoses included Achilles tendonitis.  The examiner indicated that, as to the Veteran's diagnosis of Achilles tendonitis and foot pain, he could stand for about two hours and walk for about a half mile.  The examiner also reported that the Veteran had a diagnosis of peripheral artery disease, which was less limiting than foot and ankle disease.  

A June 2017 VA ankle conditions examination report includes a notation that the Veteran's claims file was reviewed.  The Veteran stated that during a training exercise at night, when he was outside for about ten hours and the temperature was in the teens (with a windchill of about 0 degrees), he lost feeling in both feet.  He stated that for the next few mornings, he soaked his feet in water at room temperature.  He indicated that it took three days for a normal sensation to return to his entire feet.  The Veteran related that since that time, which he reported was February 1991 he had suffered pain, numbness, and tingling of his entire feet, including his toes.  He stated that he also had a sharp, radiating, tingling sensation that radiated up the calves and shins, bilaterally, which was more pronounced on the left than the right.  The Veteran further reported that he had pain in the back of his left ankle in the area of the Achilles tendon for almost ten years.  He stated that such pain would become worse with prolonged walking.  

The diagnoses were Achilles tendonitis, left, and peripheral vascular disease, with bilateral lower extremity claudication.  The examiner discussed the Veteran's medical history in great detail.  The examiner reported that, as to the clinical evidence of mild left Achilles "tendinitis", the Veteran had mild tenderness in the posterolateral left heel.  The examiner stated that such was consistent with radiological studies that demonstrated a small spur at the insertion of the Achilles tendon, which was noted in April 2010 following a six-month to one-year history of pain in that area.  

The examiner indicated that the Veteran's claimed left ankle condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that the Veteran's service treatment records show that he reported an episode of left ankle pain in December 1990, which had occurred two days earlier and was unrelated to an acute injury.  The examiner reported that the Veteran thought that his left ankle pain might be due to a left ankle fracture that had been sustained two years earlier to that date.  The examiner maintained that the examination, at that time, demonstrated no abnormalities and that x-rays were normal, without a fracture or a dislocation.  The examiner indicated that there was no evidence of a left ankle problem or treatment for a left ankle condition during the remainder of the Veteran's military service.  It was noted that an November 2000 examination, while the Veteran was in the National Guard, was negative for an ankle problem, and that in May 2002, the Veteran denied foot pain or impaired use of his arms, lefts, hands, or feet.  

The examiner further indicated that he was unable to determine whether the Veteran had a left ankle fracture that clearly and unmistakably occurred two years prior to his period of active duty.  The examiner stated that there was insufficient objective information.  The examiner indicated that he was able to clearly and unmistakably comment that there was no evidence that the Veteran had sustained a left ankle fracture during service.  The examiner also opined that it was also extremely unlikely that he had aggravation of a prior fractured based on only one note in his service treatment records that mentioned left ankle pain, followed by silent medical records for such condition for the next twenty years.  It was noted that there was also no evidence of any residuals of a prior left ankle fracture.  

The examiner also addressed the etiology of the Veteran's claimed residuals of frostbite of the right and left lower extremities, as well as the diagnosed peripheral vascular disease, with bilateral lower extremity claudication.  

A June 2017 VA foot conditions examination report includes a notation that the Veteran's claims file was reviewed.  The diagnoses did not refer to any left ankle disabilities.  The examiner provided the same opinions as indicated pursuant to the June 2017 VA ankle conditions examination report.  

The Board observes that the medical evidence shows that the Veteran was treated for a left ankle problem during his period of active duty from November 1990 to March 1991.  A December 1990 treatment report relates an impression of a sprain of the left ankle.  Additionally, on a medical history form at the time of a March 1991 separation examination, the Veteran checked that he had foot trouble.  The Board notes that post-service VA treatment records, including examination reports, show treatment for left ankle problems, including Achilles tendinitis and Achilles tendonitis.  An April 2014 VA general medical examination report relates an assessment of Achilles tendonitis.  

The June 2017 VA ankle conditions examination report includes diagnoses of Achilles tendonitis, left.  The examiner, following a review of the claims file, indicated that the Veteran's claimed left ankle condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that the service treatment records show that he reported an episode of left ankle pain in December 1990, which had occurred two days earlier and was unrelated to an acute injury.  The examiner stated that the examination, at that time, showed no abnormalities and that x-rays were normal, without a fracture or a dislocation.  The examiner indicated that there was no evidence of a left ankle problem or treatment for a left ankle condition during the remainder of the Veteran's military service.  The Board observes that the examiner stated that there was no evidence of a left ankle condition during the remainder of the Veteran's period of service, but did not address the fact that the Veteran reported he had foot problems at the time of a March 1991 separation examination.  Additionally, the examiner did not specifically address the Veteran's reports of left ankle problems during service and since service.  The Board notes that the Veteran's DD Form indicates that he was a medical specialist during his period of active duty from November 1990 to March 1991.  The Board observes that the Veteran is clearly competent to report left ankle problems during service and since service.  See Davidson, 581 F.3d at 1313.  Therefore, the Board finds that the examiner's opinions are not probative in this matter.  

The Veteran is currently diagnosed with a left ankle disability, diagnosed as Achilles tendonitis.  The Board finds the Veteran's reports of left ankle problems during his period of active duty from November 1990 to March 1991, and since that time, to be credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has a left ankle disability, diagnosed as Achilles tendonitis that had its onset during his period of service.  Therefore, service connection for a left ankle disability, diagnosed Achilles tendonitis, is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As the Board has granted direct service connection in this matter, it need not address other theories of service connection.  


ORDER

Service connection for a left ankle disability, diagnosed as Achilles tendonitis, is granted.  


REMAND

The remaining issues on appeal are entitlement to service connection for residuals of frostbite of the right lower extremity and residuals of frostbite of the left lower extremity.  The Board notes that the case was previously remanded in May 2017, partly to schedule the Veteran for a VA examination to determine the nature and etiology of any right and left foot disabilities.  The examiner was to identify all current bilateral foot disabilities, and that for any diagnoses affecting the feet, indicate whether it was at least as likely as not (50 percent or higher probability) that any bilateral foot disabilities manifested in service or were causally or etiologically related thereto, including any symptoms in service.  

The May 2017 Board remand specifically indicated that the Veteran was a medic in-service and that he had described sustaining frostbite in January 1991 at Fort Irwin.  The Board indicated that the examiner should note an April 2010 prescription for Gabapentin to treat burning and tingling pain in the feet, and a March 1991 medical history report at the time of a separation examination, documenting foot trouble.  The Board noted that the Veteran had further reported a diagnosis for peripheral vascular disease.  

Pursuant to the May 2017 Board remand, the Veteran was afforded a VA foot conditions examination report in June 2017.  There was a notation that the Veteran's claims file was reviewed.  He stated that during a training exercise at night, when he was outside for about ten hours and the temperature was in the teens (with a windchill of about 0 degrees), he lost feeling in both feet.  He stated that for the next few mornings, he soaked his feet in water at room temperature.  He indicated that it took three days for a normal sensation to return to his entire feet.  The Veteran related that since that time, which he reported was February 1991 he had suffered pain, numbness, and tingling of his entire feet, including his toes.  He stated that he also had a sharp, radiating, tingling sensation that radiated up the calves and shins, bilaterally, which was more pronounced on the left than the right.  It was noted that the Veteran reported that he was taking Gabapentin and Meloxicam for pain relief, and that he was also taking other medications.  

The diagnoses included peripheral vascular disease, with bilateral lower extremity claudication.  The examiner discussed the Veteran's medical history in great detail.  The examiner indicated that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that in 2010, while he was at a VA medical center, the Veteran claimed frostbite that occurred twenty years earlier, in 1990.  The examiner stated that the Veteran's service treatment records were silent for such condition.  It was noted that the only mention of a foot condition was a check at the time of the March 1991 separation examination.  The examiner maintained that if the Veteran had sustained even mild frostbite, there would be evidence of residuals soon afterward.  The examiner indicated that such residuals would not appear spontaneously after a twenty year hiatus.  The examiner commented that, furthermore, the Veteran worked in construction doing roofing work, and that he would have been unable to perform that type of work if he had residuals such as peripheral neuropathy with pain from frostbite injury.  

The examiner indicated that, in summary, the Veteran's complaints of pain in his feet and the claim of being unable to identify which toes were being touched were inconsistent with the vascular studies and clinical examination, with a lack of ischemic changes, and with the nerve condition studies, which demonstrate no peripheral neuropathy.  The examiner stated that, therefore, there was currently evidence of peripheral artery disease, but no evidence of lower extremity ischemic changes that would be sufficiently severe so as to account for the Veteran's subjective complaints.  The examiner maintained that there was no evidence of accompanying peripheral neuropathy, motor or sensory, on nerve conduction studies.  The examiner reported that the Veteran's subjective complaints and subjective responses on the sensory examination were unable to be accounted for from a vascular or neurological perspective.  

A June 2017 VA ankle conditions examination report includes a notation that the Veteran's claims file was reviewed.  The diagnoses included peripheral vascular disease, with bilateral lower extremity claudication.  The examiner essentially provided the same opinions as indicated pursuant to the June 2017 VA ankle conditions examination report.  The examiner stated that if the Veteran had sustained even mild frostbite, there would be evidence of residuals soon afterward, and that such residuals would not appear spontaneously after a twenty year hiatus.  The examiner also indicated that, furthermore, the Veteran worked in construction doing roofing work, and that he would have been unable to perform that type of work if he had residuals such as peripheral neuropathy with pain from frostbite injury.  The Board observes that examiner clearly found that the Veteran did not suffer frostbite of his right and left lower extremities during service.  The Board notes that the Veteran's DD Form indicates that he was a medical specialist during his period of active duty from November 1990 to March 1991.  The Board observes that the Veteran is clearly competent to report symptoms of frostbite of the bilateral lower extremities during service and since service.  See Davidson, 581 F.3d at 1313.  

In light of the problems with the examiner's opinions, pursuant to the June 2017 VA foot conditions examination report, the Board finds that this claim must be remanded to afford the Veteran a new examination.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); see also Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him right lower extremity problems and left lower extremity problems since May 2016.  After receiving this information and any necessary releases, obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain the records, inform the Veteran of such, and advise him that he may obtain and submit those records himself.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptomatology regarding his claimed residuals of frostbite of the right lower extremity and residuals of frostbite of the left lower extremity.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the onset and etiology of his claimed residuals of frostbite of the right lower extremity and residuals of frostbite of the left lower extremity.  The claims file must be reviewed by the examiner.  The examiner must diagnose all current residuals of frostbite of the right lower extremity and residuals of frostbite of the left lower extremity.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not that any currently diagnosed residuals of frostbite of the right lower extremity and residuals of frostbite of the left lower extremity are related to and/or had their onset during his period of service (specifically his period of active duty from November 1990 to March 1991).  

The examiner must specifically acknowledge and discuss the Veteran's competent statements that he suffered frostbite of the right and left lower extremities during his period of active duty from November 1990 to March 1991, his report of foot problems during service in March 1991, and his reports of right and left lower extremity problems during service and since service.  

5.  Then readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


